Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Russell on Tuesday August 23, 2022.
The application has been amended as follows: 

Claim 6 has been rejoined

Claim 17, lines 11-13 have been deleted and replaced with: “latch comprises a latching-cam pivotable about a pivot pin by actuation of the actuator, the latching-cam comprising a first latch and a second latch protruding from a body of the latching-cam, wherein the plurality of keepers comprise a plurality of recesses for engaging the first latch and the second latch of the latching-cam.”

Claim 18 has been cancelled 
Claim 19 has been cancelled

Claim 21,
line 2 “upon application of” has been deleted and replaced with “configured to operate by”
line 4, “removal of the force” has been changed to “configured to operate by removal of the force”

New Claim 23 has been added: 
	23. The system of claim 17, wherein the closure system transitions from the locked position to the unlocked position by first occupying an intermediate position, wherein the intermediate position comprises engagement of the latch with at least a second keeper.

With this examiner’s amendment claims 1-11, 17 and 21-23 are now allowed.

Drawings
The replacement drawings filed July 19, 2022 have been accepted.







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claim 1 is the inclusion of the limitation “wherein transitioning from the first position to the second position includes actuation of the actuator in a first direction, transitioning from the second position to the third position includes actuation of the actuator in a second, substantially opposite, direction, and transitioning from the third position to the fourth position includes actuation of the actuator in the first direction”, in combination with all of the other features and limitations claimed. 
The primary reason for allowance of independent claim 2 is the inclusion of the details with respect to the latching cam and keepers and their arrangement with respect to one another in the different positions, primarily how the first keeper comprises a first recess for engaging the first latch in the first position, the second keeper comprises a second recess for engaging the second latch in the second position, and the third keeper comprises a third recess for engaging the first latch in the third position, in combination with all of the other features and limitations claimed.
The primary reason for allowance of independent claim 17 is the inclusion of the details with respect to the latching-cam pivotal about a pivot pin, where the latching-cam comprises a first latch and a second latch protruding from a body of the latching-cam, wherein the plurality of keepers comprise a plurality of recesses for engaging the first latch and the second latch of the latching-cam, in combination with all of the other features and limitations claimed.
For at least these reasons claims 1-11, 17 and 21-23 are now allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634